UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6105


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

CHRISTOPHER ANDRE JACKMON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:04-cr-00104-CMH-1)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Andre Jackmon, Appellant Pro Se.      William Neil
Hammerstrom, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Christopher Andre Jackmon appeals the district court’s

order   denying    without    an    evidentiary      hearing   his    self-styled

“Motion      for   Specific        Performance    of     Language       of     Plea

Agreement/Oral Promise(s).”              We have reviewed the record and

find    no   reversible    error.        Accordingly,    we    affirm    for    the

reasons stated by the district court.             United States v. Jackmon,

No. 1:04-cr-00104-CMH-1 (E.D. Va. Dec. 21, 2011).                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in    the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2